We find nothing in the authorities cited in appellant's motion for rehearing holding contrary to what we said in our original opinion. No claim is made here, — as appeared in the cases cited in our opinion, — that the trial court said or did anything indicative of his opinion as to the truth or falsity of the testimony of defense witness French. At most what was said by the assistant district attorney was but an expression of his opinion in regard to the falsity of the testimony of said witness, and the court promptly told the jury to disregard same. We must presume, in the absence of facts, that the verdict is supported by the testimony, and we would not be justified in reversing any case for the sole reason that an attorney for the State expressed in words or acts his belief that a particular witness had sworn falsely. For aught we know from this record, the testimony may have overwhelmingly shown that such witness had so sworn. Officer Wright may have been corroborated by a dozen other witnesses who examined the body of deceased. Incidents such as form the basis of appellant's bill of exceptions should not have occurred, and if the court had been aware of same he doubtless would have reprimanded the party guilty, but he certifies that he did not hear the remarks; that the officer, to whom the remark was addressed, did not do as is alleged in the bill of exceptions, and it seems that when the court below properly told the jury to disregard same, he had done all he could in the premises.
Being unable to agree with appellant's contention, the motion for rehearing is overruled.
Overruled. *Page 144